Citation Nr: 1401887	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of a reduction from a 40 percent to 10 percent rating for left knee osteoarthritis, effective December 1, 2011.  

2.  Propriety of a reduction from a 20 percent to 10 percent rating for right knee osteoarthritis, effective December 1, 2011.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1988 and from September 1989 to December 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2013, a Board hearing was held in Washington D.C. before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issues of entitlement to increased ratings for right and left knee disability, entitlement to a total temporary rating for surgery on the left knee in June 2008 with convalescence, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) were all raised during the Veteran's October 2013 Board hearing but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Following a January 2011 VA orthopedic consultation, the RO, in a March 2011 rating decision, proposed to reduce the rating for the Veteran's service connected left knee osteoarthritis from 40 percent to 10 percent and to reduce the rating of the Veteran's service-connected right knee osteoarthritis from 20 percent to 10 percent.

2.  By a September 2011 rating decision the RO implemented the reductions, effective December 1, 2011.  

3.  The January 2011 orthopedic consultation was not as full and complete as the previous VA examinations which formed the basis for the assigned 40 percent and 20 percent ratings for the left and right knees.  


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent rating to a 10 percent rating for left knee osteoarthritis was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2013).

2.  The reduction of the 20 percent rating to a 10 percent rating for right knee osteoarthritis was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claims for restoration of the ratings assigned for left and right knee osteoarthritis, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Analysis

By a March 2011 rating action, the RO proposed a reduction of the rating for the Veteran's service-connected left knee osteoarthritis from 40 percent to 10 percent and the Veteran's service-connected right knee osteoarthritis from 20 percent to 10 percent.  The proposed reductions were based on the findings made during a January 2011 VA orthopedic consultation along with a March 2011 addendum to a December 2010 VA examination.  

The Veteran was notified of the RO's intent to reduce the assigned ratings by a letter dated later in March 2011.  By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why her compensation payments should be continued at their present level.   See 38 C.F.R. § 3.105(e) and § 3.105(i) (2011).  The Veteran did not request a hearing or submit additional argument and evidence at that time.  Subsequently, the RO issued a September 2011 rating decision by which it reduced the two ratings as proposed effective December 1, 2011.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying her of her rights and giving her an opportunity for a hearing and time to respond.

The Board must next address whether reductions were warranted for the disabilities. In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Also, service connection for both the left and right knee disabilities had only been in effect since April 14, 2008 (with initial ratings of 30 percent assigned on the left and 10 percent assigned on the right), the 20 percent rating for right knee disability had only been in effect since July 8, 2009 and the 40 percent rating for left knee disability had only been effect since August 12, 2009.  Thus, the provisions pertaining to stabilized ratings do not apply in this case as the December 1, 2011 reductions took effect after each rating had been in effect for a period of less than 5 years.   See 38 C.F.R. § 3.344.

The Veteran's right knee disability was determined to be 20 percent disabling based on an August 2009 VA examination, which found that flexion was limited to 40 degrees, resulting in the assignment of the higher of two available ratings (i.e. 20 percent) under Diagnostic Code 5260.   See 38 C.F.R. § 4.71a.  The Veteran's left knee disability was determined to be 40 percent disabling based on a December 2009 VA examination, which found that extension was limited to 30 degrees resulting in assignment of a 40 percent rating under Diagnostic Code 5261. 

Both the August 2009 and December 2009 range of motion findings were obtained through specific testing performed during compensation and pension examinations.  The Veteran has credibly testified that this testing was accomplished using a goniometer.    

The January 2011 orthopedic consultation report on which the RO based the reduction in both knee ratings, simply indicates that the Veteran's knee range of motion was "full."  There is no indication that a goniometer was employed.  Also, the Veteran has credibly testified that no specific range of motion testing was performed and that a goniometer was not employed.  Thus, the January 2011 examination was less full and complete than the earlier August 2009 and December 2009 examinations.  Additionally, a December 2010 VA examination showed findings similar to these latter two examinations.  Thus, although the December 2010 VA examiner opined in a March 2011 addendum that the January 2011 findings would be more accurate, this opinion is apparently based only on the January 2011 consultation being more contemporaneous.  The opinion in no way indicates that the January 2011 testing was equally as thorough.  Consequently, the January 2011 findings cannot serve as the basis for the reduction in the ratings.  38 C.F.R. § 3.344.

The Board also notes that although the January 2011 findings do indicate less limitation of motion of the knees, they do not tend to indicate that the Veteran's left and right knee functioning was improved under the ordinary conditions of life.  As evidence indicating reasonable certainty of such improvement is also required, the instant reductions are also not warranted on this basis.  Id.  

In sum, because the January 2011 orthopedic consultation was not as full and complete as the earlier VA examinations, and because improvement was not shown to be reasonably certain under the ordinary conditions of life, the reductions were not warranted and the ratings for left and right knee osteoarthritis must be restored.  Id.


ORDER

The reduction of the disability rating for left knee osteoarthritis was not warranted; a restoration of the 40 percent rating from December 1, 2011, is granted.

The reduction of the disability rating for right knee osteoarthritis was not warranted; a restoration of the 20 percent rating from December 1, 2011, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


